Exhibit 10.3


[logo.jpg]
 
Charles G. Nichols
305 Riverside Drive
Greenville, SC 29605


RE: AMENDED AND RESTATED OFFER OF EMPLOYMENT, EFFECTIVE AS OF NOVEMBER 30, 2011


Dear Charles:


On behalf of Scio Diamond Technology Corporation (the "Company"), I am very
pleased to offer you (sometimes referred to as “Executive”) a full-time
employment position with the Company.  This offer letter (the “Letter
Agreement”) clarifies and confirms and memorializes the terms of your employment
with the Company.


1. START DATE


Your employment will commence with the Company on or about January 9, 2012 (the
“Start Date”).


2. POSITION AND REPORTING


Your position with the Company will be Chief Financial Officer.  At the
discretion and direction of the Company’s Board of Directors, you will report
directly to the Company’s President / CEO.


3. SALARY


As of the Start Date, your starting salary will be $125,000 annualized, payable
bi-weekly in accordance with the Company's standard payroll practice and subject
to applicable withholding taxes. Because your position is exempt from overtime
pay, your salary will compensate you for all hours worked. The Chief Operating
Officer, Board of Directors, or its Compensation Committee will review your
salary annually.  Any increases will be effective as of the date determined by
the Board of Directors or its Compensation Committee.


4. ANNUAL DISCRETIONARY BONUS


The Board of Directors, in its sole and exclusive discretion, may vote to award
you with an annual bonus.  Said bonus, if awarded, will be payable during the
first payroll period following the calendar year for which it was awarded.


5. BENEFITS


You will also be entitled, during the term of your employment, to such vacation,
medical and other employee benefits as the Company may offer from time to time,
subject to applicable eligibility requirements. The Company does reserve the
right to make any modifications in the benefits package that it deems
appropriate. The Company hereby provides you with 15 days paid vacation each
calendar year.  You are also eligible to participate in any 401(k) retirement
plan adopted and offered by the Company, subject to the terms and conditions
thereof.
 
 
 
Exhibit 10.3 - Page - 1

--------------------------------------------------------------------------------

 
 
[logo.jpg]

6. STOCK and STOCK OPTIONS


As we have discussed with you, the Company takes a long-term approach to
investment, and its employees are its most important investments. Our
compensation structure is weighted towards equity ownership because we believe
we will create the most value for the Company and its shareholders over time by
having employees think and act like, and therefore be, owners.


You will be eligible to participate in any stock option plan adopted and
incorporated by the Company (the “Options”).   The extent, terms and conditions
of any Options provided to you will be determined by the Company’s Board of
Directors or its Compensation Committee, if any, in its sole and unilateral
discretion.  The strike price on any stock option grant provided to you will be
determined by the Company’s Board of Director’s or its Compensation Committee’s
assessment of the fair market value per share of such stock on the date that the
Board of Directors or Compensation Committee approved your grant.


The Shares and any Options granted to you will be adjusted pursuant to any
forward or reverse stock splits that occur during the vesting or applicable
option period.


7. EMPLOYMENT AT WILL


If you accept the Company’s offer of employment, you will be an
employee-at-will, meaning that either you or the Company may terminate our
relationship at any time for any reason, with or without cause. Any statements
to the contrary that may have been made to you or that may be made to you by the
Company, its agents, or representatives are superseded by this Letter.
Termination of your employment with the Company will be subject to the terms of
the Proprietary Information and Inventions Agreement.


8. CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT


As a condition of your employment pursuant to this Letter Agreement, we do
require that you sign the accompanying Proprietary Information and Inventions
Agreement, which is attached hereto and incorporated herein as Appendix A.


You should know that the Proprietary Information and Inventions Agreement
significantly restrict your future flexibility in many ways. For example, you
will be unable to seek or accept certain employment opportunities for a period
of 12 months after you leave the employ of the Company.


9.  PRIOR APOLLO PATENTS


You agree to cooperate with the Company to perfect any assignments of
intellectual property formerly owned by Apollo Diamond, Inc. and/or Apollo
Diamond Gemstone Corporation (“Apollo IP”) to the Company.
 
 
 
Exhibit 10.3 - Page - 2

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
10. ADDITIONAL PROVISIONS


Your employment pursuant to this letter is also contingent upon your submitting
the legally required proof of your identity and authorization to work in the
United States and the passing of a pre-employment drug test.  Additionally you
must complete the Scio Employee Application and Background Check form
attached.  Furthermore, as we are a “drug free” workplace and you will be
required to submit to a pre-employment drug test.


This Letter Agreement and the agreements referenced herein and therein, contain
the complete agreement between you and the Company with respect to the subject
matter hereof and thereof, and supersede any prior understandings, agreements or
representations by or between you and the Company, written or oral, which may
have related to the subject matter hereof or thereof in any way, except for your
Change in Control Agreement with the Company and the stock option agreements
between you and the Company dated on or around May 7, 2012.
 
Neither you nor the Company may transfer or assign any rights or delegate any
obligations hereunder, in whole or in part, whether voluntarily or by operation
of law, without the prior written consent of the other party. Any purported
transfer, assignment or delegation by either you or the Company will be null and
void and of no force or effect. This Letter Agreement shall be binding upon and
inure to the benefit of the parties’ successors and lawful assigns.


Whenever possible, each provision of this Letter Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Letter Agreement is held to be prohibited by or unenforceable
or invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Letter Agreement.
 
This Letter Agreement may be executed in one or more counterparts, any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together, when delivered, will constitute one and the same
instrument.
 
The internal law, without regard to conflicts of laws principles, of the State
of South Carolina will govern all questions concerning the construction,
validity and interpretation of this Letter Agreement and the performance of the
obligations imposed by this Letter Agreement. Any and every legal proceeding
arising out of or in connection with this Letter Agreement shall be brought in
the appropriate courts of the State of South Carolina, and each of the parties
hereto consents to the exclusive jurisdiction of such courts.
 
No term or condition of this Letter Agreement shall be deemed to have been
waived, nor shall there by any estoppel to enforce any provisions of this Letter
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.
 


 
Exhibit 10.3 - Page - 3

--------------------------------------------------------------------------------

 
[logo.jpg]


Please review this Letter Agreement and the accompanying Proprietary Information
and Inventions Agreement carefully and, if appropriate, have your attorney
review these documents as well. We encourage you to consult legal counsel to
advise you regarding your obligations under this Letter Agreement and the
accompanying Proprietary Information and Inventions Agreement before you sign
these documents.


If you wish to accept employment with the Company, please indicate so by signing
this Letter Agreement, the accompanying Proprietary Information and Inventions
Agreement attached as Appendix A, and completing the Scio Employee Application
and Background Check form attached hereto and made a part hereof and return the
originals to me.  You should retain copies of each agreement for your records.


We are very excited about our future relationship. I hope that you will accept
this offer of employment, as I look forward to a productive and mutually
beneficial working relationship. Please let me know if I can answer any
questions for you about any of the matters outlined in this Letter Agreement and
or any of its appendix or attachments referenced herein and made a part hereof.


Sincerely,




/s/ Edward S. Adams                                                      
Edward S. Adams
Chairman
Scio Diamond Technology Corporation


ACCEPTANCE


I accept employment with Scio Diamond Technology Corporation under the terms set
forth in this Letter Agreement:




/s/ Charles G.
Nichols                                                                
Charles G. Nichols


Dated as of
      8/3/12                                                                




 
Exhibit 10.3 - Page - 4

--------------------------------------------------------------------------------

 


[logo.jpg]
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


This Agreement is made between me, the undersigned employee (sometimes referred
to as "Executive"), and Scio Diamond Technology Corporation (the “Company”), and
is a material part of the consideration for my continued employment by the
Company and further is entered into in consideration for a cash payment of $100,
the premises, mutual covenants and representations contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties:


1.           No Conflict.   I have not entered into, and I agree I will not
enter into, any agreement either written or oral in conflict with this Agreement
or my employment with the Company.  I will not violate any agreement with or
rights of any third party or, except as expressly authorized by the Company in
writing hereafter, use or disclose my own or any third party’s confidential
information or intellectual property when acting within the scope of my
employment or otherwise on behalf of the Company.  Further, I have not retained
anything containing any confidential information of a prior employer or other
third party, whether or not created by me.


2.           Intellectual Property Assignment.   The Company shall own all
right, title and interest (including, but not limited to, patent rights,
copyrights, trade secret rights, mask work rights, sui generis database rights
and all other intellectual and industrial property rights of any sort throughout
the world) relating to any and all inventions (whether or not patentable), works
of authorship, mask works, designs, know-how, research, development, trade
secrets, techniques, processes, procedures, plans, policies, discoveries,
hardware, software, screens, specifications, designs, drawings, ideas and
information made or conceived or reduced to practice, in whole or in part, by me
or any other employee, independent contractor or agent of the Company during the
term of my employment with Company (collectively, "Inventions"), and I will
promptly disclose all Inventions to the Company.  “Inventions” is to be broadly
defined.   By way of example and without limitation, Inventions include all
items mentioned in the first sentence of this paragraph and any and all
information concerning teaching techniques, processes, formulas, innovations,
discoveries, improvements, research or development and test results, data,
formats, marketing plans, business plans, strategies, forecasts, unpublished
financial information, budgets, projections, and customer and supplier
identities, characteristics and agreements.


I hereby make all assignments necessary to accomplish the foregoing.  I shall
further assist the Company, at the Company’s expense, to further evidence,
record and perfect such assignments, and to perfect, obtain, maintain, enforce,
and defend any rights specified to be so owned or assigned.  I hereby
irrevocably designate and appoint the Company and its agents as
attorneys-in-fact to act for and in my behalf to execute and file any document
and to do all other lawfully permitted acts to further the purposes of the
foregoing with the same legal force and effect as if executed by me.  If I wish
to clarify that something created by me prior to my employment that relates to
the Company’s actual or proposed business is not within the scope of this
Agreement, I have listed it on Appendix A.  If I use or (except pursuant to this
paragraph 2) disclose my own or any third party’s confidential information or
intellectual property when acting within the scope of my employment or otherwise
on behalf of the Company, the Company will have and I hereby grant the Company a
perpetual, irrevocable, worldwide, royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such confidential information and
intellectual property rights.
 
 
 
Exhibit 10.3 - Page - 5

--------------------------------------------------------------------------------

 

 
3.           Prior Apollo IP.   I agree to cooperate with the company to perfect
any assignments of intellectual property formerly owned by, or claimed to be
owned by, Apollo Diamond, Inc. and/or Apollo Diamond Gemstone Corporation
(“Apollo IP”) to the Company.  To the extent I hold any existing rights in
intellectual property that Apollo Diamond, Inc. and/or Apollo Diamond Gemstone
Corporation claim to own, I hereby assign any and all such rights, without
exception, to the Company.  I shall further assist the Company, at the Company’s
expense, to further evidence, record and perfect such assignments, and to
perfect, obtain, maintain, enforce, and defend any rights specified to be so
owned or assigned.  I hereby irrevocably designate and appoint the Company and
its agents as attorneys-in-fact to act for and in my behalf to execute and file
any document(s) and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
me.


4.           Moral Rights.   To the extent allowed by law, paragraph 2 includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “moral rights,” “artist’s rights,”
“droit moral,” or the like (collectively “Moral Rights”). To the extent I retain
any such Moral Rights under applicable law, I hereby ratify and consent to any
action that may be taken with respect to such Moral Rights by or authorized by
the Company and agree not to assert any Moral Rights with respect thereto.  I
will confirm any such ratifications, consents and agreements from time to time
as requested by the Company.


5.           Confidential Information.   I agree that all Inventions and all
other business, technical and financial information (including, without
limitation, the identity of and information relating to customers, potential
customers, suppliers, strategic partners, service providers, employees, agents
or shareholders of the Company) I develop, learn or obtain during the term of my
employment that relate to the Company or the business or demonstrably
anticipated business of the Company or that are received by or for the Company
in confidence, constitute “Proprietary Information.”  Proprietary Information
includes not only information disclosed by the Company or its clients to me in
the course of my employment, but also information developed or learned by me
during the course of my employment with the Company, such as Inventions (as
defined above).  Proprietary Information is to be broadly defined.  Proprietary
Information includes all information that has or could have commercial value or
other utility in the business in which the Company or clients are engaged or
contemplate engaging, which also includes all information of which the
unauthorized disclosure could be detrimental to the interests of the Company or
clients, whether or not such information is identified as Proprietary
Information by the Company or clients, which does not rise to the level of a
Trade Secret. By example and without limitation, Proprietary Information
includes any and all information concerning  teaching techniques, processes,
innovations, inventions, discoveries, improvements, research or development and
test results, specifications, data, know-how, formats, marketing plans, business
plans, strategies, forecasts, unpublished financial information, budgets,
projections, and customer and supplier identities, characteristics, and
agreements which does not rise to the level of a Trade Secret.  The term Trade
Secret(s), as such term is used herein, means information, without regard to
form, including, but not limited to, technical or nontechnical data, a formula,
a pattern, a compilation, a program, a device, a method, a technique, a drawing,
a process, financial data, financial plans, product plans, or a list of actual
or potential customers or suppliers which is not commonly known by or available
to the public and which information (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  During the term of
my employment and until the fifth anniversary of the conclusion of my employment
with Company, I will hold in confidence and not divulge, disclose or otherwise
use any Proprietary Information except within the scope of my employment by the
Company.  I further covenant and agree that during the term of my employment and
at all times thereafter, I will hold in confidence and not divulge, disclose or
otherwise use any Trade Secrets of the Company except within the scope of my
employment by the Company.  However, I shall not be obligated under this
paragraph with respect to information I can document is or becomes readily
publicly available without restriction through no fault of mine.  I acknowledge
that all Proprietary Information, in any form or medium, including copies
thereof is the sole and exclusive property of the Company.  Upon termination of
my employment, I will promptly return to the Company any and all items
containing or embodying Proprietary Information in any form or medium (including
all copies), except that I may keep a single personal copy of (i) my
compensation records, (ii) materials distributed to shareholders generally and
(iii) this Agreement.  I also recognize and agree that I have no expectation of
privacy with respect to the Company’s telecommunications, networking or
information processing systems (including, without limitation, stored computer
files, email messages and voice messages) and that my activity and any files or
messages on or using any of those systems may be monitored at any time without
notice.
 
 
 
Exhibit 10.3 - Page - 6

--------------------------------------------------------------------------------

 

 
6.           Non-Solicitation.   I agree that during the term of my employment
and until the second anniversary of the conclusion of my employment with the
Company, I will not encourage or solicit any employee or consultant of the
Company to leave the Company for any reason (except for the bona fide firing of
Company personnel within the scope of my employment).  I also agree that during
the term of my employment (whether or not during business hours) and until the
second anniversary of the conclusion of my employment with the Company, I will
not solicit business from, divert business from, or attempt to convert to other
methods of using or offering the same or similar products or services as
provided by the Company or its affiliates to any person or entity that is or was
a client or prospective client of the Company or its affiliates at any time
during the 24 months prior to the date of termination of my employment and with
whom I have had material contact.


7.           Non-Compete.                                   During Executive’s
employment with the Company and for a period of 12 months thereafter, Executive
shall not (without the prior written consent of the Company) compete with the
Company or any of its Affiliates by, directly or indirectly, forming, serving as
an organizer, director or officer of, or consultant to, or acquiring or
maintaining more than a 5% investment in, a Competing Business located in the
Territory.  "Affiliate” shall mean any business entity controlled by,
controlling or under common control with the Company. “Business” shall mean the
production of cultured diamonds, and any other related business engaged in by
the Company or any of its Affiliates as of the date of termination.  "Competing
Business” shall mean any business that, in whole or in part, is the same or
substantially the same as the Business.  “Territory” shall mean any state in the
continental United States of America and the States of Alaska and Hawaii into
which the Company has sold products during the 60 day period ending of the date
of the Executive's termination.


8.           Survival.   I agree that my obligations under paragraphs 2, 3, 4,
5, 6 and 7 of this Agreement shall continue in effect after termination of my
employment, regardless of the reason or reasons for termination, and whether
such termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine.  My obligations under paragraphs 2, 4
and 5 also shall be binding upon my heirs, executors, assigns, and
administrators and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.
 
 
 
Exhibit 10.3 - Page - 7

--------------------------------------------------------------------------------

 

 
9.           Governing Law; Choice of Forum.   Any dispute in the meaning,
effect or validity of this Agreement shall be resolved in accordance with the
laws of the State of South Carolina without regard to the conflict of laws
provisions thereof.  I further agree that if one or more provisions of this
Agreement are held to be illegal or unenforceable under applicable South
Carolina law, such illegal or unenforceable portion(s) shall be limited or
excluded from this Agreement to the minimum extent required so that this
Agreement shall otherwise remain in full force and effect and enforceable in
accordance with its terms.  I also agree that if any restriction in this
Agreement shall be determined to be invalid and unenforceable, it shall
automatically be modified, or may be modified by a court of competent
jurisdiction, to the extent necessary to make it valid and enforceable.  I also
understand that any breach of this Agreement will cause irreparable harm to the
Company for which damages would not be an adequate remedy, and, therefore, the
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies.  I hereby waive any requirement that the Company post a
bond or similar security or instrument in connection with any action the Company
may commence in an effort to enforce this Agreement.


10.           Miscellaneous.  Except for my employment agreement with the
Company and my Change in Control Agreement with the Company, this Agreement
supersedes all prior agreements and understandings between the parties—whether
communicated in writing, orally or otherwise—and the representations, covenants
and agreements herein shall be binding and in full force against the parties
effective from the commencement of my employment with the Company.  I may not
assign this Agreement or any rights or obligations hereunder.  This Agreement
shall bind and inure to the benefit of each party and its respective successors,
heirs and assigns.  Any references to the “Company” in this Agreement shall
include any subsidiary, affiliate, strategic partner, assign and/or successor of
the Company or any similarly situated party.


I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION.  I SIGN THIS AGREEMENT VOLUNTARILY
AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE COUNTERPART WILL BE
RETAINED BY COMPANY AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.


EXECUTIVE


/s/ Charles G.
Nichols                                                                 
Charles G. Nichols


Address:
305 Riverside
Drive                                                                
Greenville, SC
29605                                                                


Date of Commencement of Employment
January 9, 2012


____________________________________
Date Signed
 
 
 
Exhibit 10.3 - Page - 8

--------------------------------------------------------------------------------

 
 
 
 
Accepted and Agreed to:
Scio Diamond Technology Corporation




/s/ Edward S. Adams                                           
Edward S. Adams
Chairman
 
 

 
Exhibit 10.3 - Page - 9

--------------------------------------------------------------------------------

 

 
[logo.jpg]
 
APPENDIX A
PRIOR MATTER











 
Exhibit 10.3 - Page - 10

--------------------------------------------------------------------------------

 

 
 
 